DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 8/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.	Applicant’s amendment filed on 5/16/2022, has been entered and carefully considered. Claims 1-2, 4, 6-9,11 and 13-14 are amended, and claims 3, 5, 10 and 12 are canceled. Claims 1-2, 4, 6-9,11 and 13-14 are currently pending.

					Response to Arguments
4.	Applicant’s arguments, filed on 5/16/2022, pages 6-9, regarding the 35 U.S.C. 102 rejection to the claims 1 and 8 that (1) Zhang does not disclose “in case that the RLF of the MCG is detected, suspending an MCG transmission for all signaling radio bearers (SRBs) and data radio bearers (DRBs) except SRB0; in case that the RLF of the MCG is detected, identifying whether a transmission to the SCG is suspended; in case that the transmission to the SCG is suspended, performing a connection re-establishment procedure; in case that the transmission to the SCG is not suspended and a split SRB1 is configured, transmitting a report of information on the RLF of the MCG via the split SRB1; and in case that the transmission to the SCG is not suspended and a SRB3 is configured, transmitting the report of information on the RLF of the MCG via the SRB3.”, (2) Yilmaz does not disclose “in case that the RLF of the MCG is detected, suspending an MCG transmission for all signaling radio bearers (SRBs) and data radio bearers (DRBs) except SRB0; in case that the RLF of the MCG is detected, identifying whether a transmission to the SCG is suspended; in case that the transmission to the SCG is suspended, performing a connection re-establishment procedure; in case that the transmission to the SCG is not suspended and a split SRB1 is configured, transmitting a report of information on the RLF of the MCG via the split SRB1; and in case that the transmission to the SCG is not suspended and a SRB3 is configured, transmitting the report of information on the RLF of the MCG via the SRB3.” The examiner respectfully disagrees.
Regarding the first argument, the argument have been fully considered but are moot in view of a new ground of rejection based on Yilmaz et al., US 2020/0351968.
Regarding the second argument, the applicant specifically argues that “Yilmaz merely discloses a configuration that suspends all RB transmissions except for SRB0 when a re-establishment operation occurs in Single Connectivity rather than Dual Connectivity”. 
The examiner notes, Yilmaz [0002] “The present disclosure relates to wireless communication systems such as cellular networks, and more particularly to methods, user equipment, and network nodes for handling a communication failure in dual and/or multiple connectivity network environments.” Furthermore, [0012-0013, 0017]  “dual connectivity also support CA (Carrier Aggregation) in each cell group, such as a Master Cell Group (MCG) and a secondary cell Group (SCG), and dual connectivity between nodes on same Radio Access Technology (RAT), for example, NR-NR DC. The SCG is a group of serving cells associated with a secondary node and the MCG is a group of serving cells associated with a master node.” [0038, 0058] in dual connectivity, when an RLF occurs on the MCG, the UE releases the MCG and all radio bearers including SRBs and DRBs are suspended except SRB0. [0063-0066] the UE is configured with dual connectivity with an SRB3 and/or a split SRB1 includes detecting a failure on the MCG. The UE determines whether to transmit the first message (report the MCG failure including measurement information) via SCG part of SRB1 or via SRB3 (i.e., SCG is not suspended). Accordingly, if an RLF is detected on the MCG, the UE transmits report of MCG failure via SCG part of split SRB1 and/or split SRB3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-2, 4, 6-9,11 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yilmaz et al., (US 2020/0351968) hereinafter Yilmaz.
Regarding Claim 1, Yilmaz teaches a method for operating a user equipment (UE) supporting carrier aggregation (CA) with a master cell group (MCG) and a secondary cell group (SCG) in a wireless communication system ([Para. 0012-0013, 0017] LTE and NR support carrier aggregation (CA) in a cell group, such as a Master Cell Group (MCG) and a secondary cell Group (SCG), the UE is configured to use the MCG and SCG or both MCG leg and SCG leg), the method comprising: detecting a radio link failure (RLF) of the MCG ([Para. 0027-0032, 0068] the UE detecting a radio link failure on the MCG); 
in case that the RLF of the MCG is detected, suspending an MCG transmission for all signaling radio bearers (SRBs) and data radio bearers (DRBs) except SRB0 ([Para. 0012, 0038, 0058] In dual connectivity supporting CA, a cell group, such as a Master Cell Group (MCG) which associated with a master node and a secondary cell Group (SCG) which associated with secondary node. When an RLF occurs on the MCG, the UE releases the MCG and all radio bearers including SRBs and DRBs are suspended except SRB0);
In case that the RLF of the MCG is detected, identifying whether a transmission to the SCG is suspended ([Para. 0038] in the case of RLF on the master leg (MCG) and the UE may suspend SCG transmission including SCG DRBs and SCG SRB);
In case that the transmission to the SCG is suspended, performing a connection re-establishment procedure ([Para. 0038, 0058] the UE performs re-establishment in case of RLF on the master leg and in case of RLF on the secondary leg, where the UE suspend all SCG DRBs and suspend SCG transmission for MCG split DRBs, and SCG split DRBs);
in case that the transmission to the SCG is not suspended, and a split SRB1 is configured transmitting a report of information on the RLF of the MCG via the split SRB1 ([Para. 0063-0066] the UE is configured with dual connectivity with an SRB3 and/or a split SRB1 includes detecting a failure on the MCG. The UE determines whether to transmit the first message (report the MCG failure including measurement information) via SCG part of SRB1 or via SRB3 (i.e., SCG is not suspended). Accordingly, if an RLF is detected on the MCG, the UE transmits report of MCG failure via SCG part of split SRB1); and 
in case that the transmission to the SCG is not suspended and a SRB3 is configured, transmitting the report of information on the RLF of the MCG via the SRB3 ([Para. 0043, 0063-0066] the UE is configured with dual connectivity with an SRB3 and/or a split SRB1 includes detecting a failure on the MCG. The UE determines whether to transmit the first message (report the MCG failure including measurement information) via SCG part of SRB1 or via SRB3 (i.e., SCG is not suspended). Accordingly, if an RLF is detected on the MCG, the UE transmits report of MCG failure via SCG part of split SRB3).

Regarding Claim 2, Yilmaz teaches wherein the RLF of the MCG is detected in case that a T310 timer expires, or in case that a random access problem is indicated ([Para. 0063, 0088] detecting a failure on the MCG, the UE creates a first message include one or more of an indication of a random access problem. [Para. 0212] Detection of radio link failure of the MCG, in case that upon T310 expiry or random access problem is detected).

Regarding Claim 4, Yilmaz teaches wherein the UE is configured with the split SRB1 or SRB3. ([Para. 0063, 0065-0066] UE that is configured with dual connectivity with a split SRB1 or SRB3).

Regarding Claim 6, Yilmaz teaches in case that the RLF of the MCG is detected, resetting a MCG media access control (MCG MAC) ([Para. 0212] when a failure for the MCG is detected, reset MCG MAC).
Regarding Claim 7, Yilmaz teaches in case that the RLF of the MCG is detected, setting a primary path to the SCG ([Para. 0110-0114] Fig. 4, the UE detects a failure, such as an MCG RLF. The UE sends, via the SCG leg, a failure information message to the master node, and the master node decides to handover the UE to the secondary node which becomes new master node (a new primary cell). An RRC reconfiguration to setup a path to connect the UE to secondary node as MN (primary node). 

Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being anticipated by Yilmaz. Yilmaz further teaches A user equipment (UE) supporting carrier aggregation (CA) with a master cell group (MCG) and a secondary cell group (SCG) in a wireless communication system, the UE comprising: a transceiver; and at least one processor operably coupled to the transceiver ([Para. 0012-0017] UE supporting CA (Carrier Aggregation) in dual connectivity in each cell group, such as a Master Cell Group (MCG) and a secondary cell Group (SCG0 in a wireless communication system, and use the MCG and SCG for uplink and downlink communication. [Para. 0186-0188] Fig. 9 shows the wireless device 910 may be a UE includes a transceiver 922 coupled to a processor 926).

Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170127331, Wu et al. discloses Device And Method Of Handling Communication Failure.
US 20190037635, Guo et al. discloses Method and apparatus of recovering rrc connection in a wireless communication system.
US 20190327634, Lee et al. discloses Method for performing radio link monitoring and failure procedure of multi beams operation in wireless communication system and a device therefor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413    

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413